      Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JOHN W. MCDOUGALL CO. INC.                                CIVIL ACTION

    VERSUS                                                       NO. 20-934

    SIKA CORPORATION AND                                    SECTION “R” (3)
    SPECIFIED SOLUTIONS, LLC



                         ORDER AND REASONS


       Before the Court is plaintiff’s motion to remand this matter to state

court,1 defendant Sika Corporation’s motion to dismiss for lack of personal

jurisdiction,2 and defendant Specified Solutions, LLC’s motion to dismiss for

lack of personal jurisdiction.3      Because plaintiff has demonstrated a

reasonable possibly of recovery against Specified Solutions, the Court grants

the motion to remand, and dismisses defendants’ motions without prejudice.


I.     BACKGROUND

       This case concerns the sealant used in the library at Tulane University.

Plaintiff John McDougall Co., Inc. alleges that Sika Corporation is the

producer of a silicone sealant known as “Sikasil N Plus,” and that Specified



1      R. Doc. 17.
2      R. Doc. 14.
3      R. Doc. 8.
     Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 2 of 11



Solutions, LLC acts as Sika’s representative or dealer in distributing the

sealant.4 According to plaintiff, it purchased Sikasil N Plus from defendants5

and applied it to panels installed at the library at Tulane University.6 But the

panels “began to delaminate and could not be repaired.”7             Sika later

performed adhesion testing on the sealant, which demonstrated that it did

not perform as expected when immersed in water.8 Plaintiff alleges it

replaced all the delaminated panels that contained Sikasil N Plus.9

      Plaintiff, a Tennessee resident, sued Sika, a New Jersey corporation

with its principal place of business in New Jersey, and Specified Solutions, a

Tennessee limited liability company with its principal place of business in

Tennessee, in Louisiana state court.10 Defendants removed the matter to

federal court, arguing that Specified Solutions was improperly joined.11 Both

defendants thereafter moved to dismiss plaintiff’s petition on the grounds

that neither defendant is subject to personal jurisdiction in Louisiana.12




4     See R. Doc. 1-2 at 1-2 ¶¶ IV-V.
5     See id. at 1 ¶ III.
6     See id. at 2 ¶ VIII.
7     Id. at 2 ¶ IX.
8     See id. at 2 ¶ XI.
9     See id. at 2 ¶ XII.
10    See R. Doc. 1-1 at 1 ¶ 1.
11    R. Doc. 1.
12    R. Doc. 14; R. Doc. 17.
                                        2
      Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 3 of 11



Plaintiff thereafter amended its complaint13 and moved to remand the matter

to state court.14



II.    LEGAL STANDARD

       A defendant may remove a civil action filed in state court if the federal

court has original jurisdiction over the action. See 28 U.S.C. § 1441(a).

“[T]he removing party bears the burden of . . . show[ing] that federal

jurisdiction exists.” See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

Cir. 1995). And “[t]he jurisdictional facts that support removal must be

judged at the time of removal.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d

880, 883 (5th Cir. 2000). In assessing whether removal is appropriate, the

Court is guided by the principle that removal statutes should be strictly

construed. See Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720,

723 (5th Cir. 2002). Accordingly, “[a]ny ambiguities are construed against

removal.” Id.

       For diversity jurisdiction to exist, the amount in controversy must

exceed $75,000, and there must be complete diversity between plaintiffs and

defendants. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger,




13     R. Doc. 16.
14     R. Doc. 17.
                                       3
    Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 4 of 11



437 U.S. 365, 373 (1978). Ordinarily, when a plaintiff and a defendant are

citizens of the same state, complete diversity is destroyed. See McLaughlin

v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004).             And when a

nondiverse party is properly joined as a defendant, no defendant may remove

the case under 28 U.S.C. § 1332.

      A defendant may remove, though, by showing that the nondiverse

party was joined improperly. See Smallwood v. Ill. Cent. R.R. Co., 385 F.3d

568, 573 (5th Cir. 2004) (en banc). But “[t]he party seeking removal bears a

heavy burden.” Id. at 574. A defendant can establish improper joinder by

demonstrating either “(1) actual fraud in the pleading of jurisdictional facts,

or (2) inability of the plaintiff to establish a cause of action against the non-

diverse party in state court.” Id. at 573 (quoting Travis v. Irby, 326 F.3d 644,

647 (5th Cir. 2003)). To determine improper joinder under the second

element, the Court asks “whether the defendant has demonstrated that there

is no possibility of recovery by the plaintiff against an in-state defendant,

which stated differently means that there is no reasonable basis for the

district court to predict that the plaintiff might be able to recover against an

in-state defendant.” Id.

      “In analyzing whether a plaintiff has demonstrated a reasonable

possibility of recovery, the district court may ‘conduct a Rule 12(b)(6)-type


                                       4
    Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 5 of 11



analysis, looking initially at the allegations of the complaint to determine

whether the complaint states a claim under state law against the in-state

defendant.’” Menendez v. Wal-Mart Stores, Inc., 364 F. App’x 62, 69 (5th

Cir. 2010) (per curiam) (quoting Smallwood, 385 F.3d at 573). The scope of

the inquiry for improper joinder can be even broader than for Rule 12(b)(6),

because when a plaintiff “has misstated or omitted discrete facts that would

determine the propriety of joinder,” the Court may “pierce the pleadings and

conduct a summary inquiry.” See Smallwood, 385 F.3d at 573; see also

Menendez, 364 F. App’x at 69.

      In conducting this inquiry, the Court must “take into account all

unchallenged factual allegations, including those alleged in the complaint, in

the light most favorable to the plaintiff.” Travis, 326 F.3d at 649. So, too,

must the Court resolve all “contested issues of fact” and all “ambiguities of

state law” in favor of the party opposing removal. See id.; Elam v. Kan. City

S. Ry. Co., 635 F.3d 796, 813 (5th Cir. 2011).



III. DISCUSSION

      The Court considers plaintiff’s motion to remand before considering

defendants’ motions to dismiss for lack of personal jurisdiction.         See

Ruhgras AG v. Marathon Oil. Co., 526 U.S. 574, 588 (1999) (holding that


                                      5
    Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 6 of 11



while a court may consider questions of personal jurisdiction before those of

subject-matter jurisdiction, “in most instances subject-matter jurisdiction

will involve no arduous inquiry,” and “[i]n such cases, both expedition and

sensitivity of state courts’ coequal statute should impel the federal court to

dispose of that issue first”). Defendants contend that remand is improper

because Specified Solutions, the only non-diverse defendant, is improperly

joined. The primary question in determining whether Specified Solutions is

improperly joined is whether plaintiff “has demonstrated a reasonable

possibility of recovery” against Specified Solutions. Menendez v. Wal-Mart

Stores, Inc., 364 F. App’x at 69. The Court looks to plaintiff’s original petition

as it existed at the time of removal as the starting point of its improper

joinder inquiry. See e.g., Petroleum Helicopters, Inc. v. Apical Indus. Inc.,

No. 6:13-cv-00015, 2013 WL 2297066, at *7-8 (W.D. La. May 23, 2013)

(finding that a court could not consider a post-removal amended complaint

in determining fraudulent or improper joinder); DTND Sierra Invest., LLC

v. Bank of New York Mellon Trust Co., N.A., No. SA-12-CV-1014-XR, 2013

WL 432923, at *5 (W.D. Tex. Feb. 4, 2013) (same).

      Plaintiff’s original petition asserts claims for violation of the Louisiana

Products Liability Act, for redhibitory defects, and in the alternative, for

negligence, breach of warranty of reasonable fitness for ordinary use, breach


                                        6
     Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 7 of 11



of warranty of fitness for a particular use or purpose, breach of express or

implied warranties, breach of contract, and detrimental reliance.15             A

reasonable possibility of recovery against Specified Solutions on one of its

claims is sufficient for plaintiff to demonstrate proper joinder.

      Plaintiff shows a reasonable likelihood of recovery on its detrimental

reliance claim. To state a detrimental reliance claim, plaintiff must show “(1)

a representation by conduct or word; (2) justifiable reliance; and (3) a change

in position to one’s detriment because of the reliance.” East Tangipahoa

Dev. Co., LLC v. Bedico Junction, LLC, 5 So. 3d 238, 246 (La. App. 1 Cir.

2008). Plaintiff’s original complaint alleged that Specified Solutions was an

authorized representative or dealer for Sika,16 that defendants were aware of

plaintiff’s intended use of Sikasil N Plus,17 that defendants warranted it was

free of defects,18 that defendants sold Sikasil N Plus to plaintiff, and plaintiff

was induced to buy Sikasil N Plus because of defendants’ warranties.19 These

facts, viewed in the light most favorable to plaintiff, are sufficient state a

claim for detrimental reliance, and therefore to demonstrate the reasonable

possibility of recovery against Specified Solutions.


15    See R. Doc. 1-1 at 4-5 ¶ XIXX.
16    See R. Doc. 1-1 at 1-2 ¶ V.
17    See id. at 2, ¶ VI, 3 ¶ XVIII.
18    See id. at 4 ¶ XXVI.
19    See id. at 1 ¶ III.
                                        7
     Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 8 of 11



      Even were this not the case, the declaration of Donald Gahagan, which

plaintiff attaches to its motion to remand, makes clear that plaintiff could

recover against Specified Solutions under a detrimental reliance claim. The

Court can consider Gahagan’s declaration in “conduct[ing] a summary

inquiry” Smallwood, 385 F.3d at 537, because the affidavit is used to “clarify

or amplify” the claims in plaintiff’s petition. Griggs v. State Farm Lloyds,

181 F.3d 694, 700 (5th Cir. 1999).

      In his affidavit, Gahagan, the Vice President of Procurement and

Facilities for John W. McDougall Co., attests that Dave Erwin, an owner and

officer of Specified Solutions, approached him and arranged a meeting to

discuss why plaintiff should use Sikasil N Plus.20 Gahagan further attests

that during the initial meeting and in subsequent discussions, the parties

discussed plaintiff’s use of the sealant Adfast Adseal 4580 and the

construction projects plaintiff used that sealant on.21 Gahagan states that

“Sika and Specified knew that the Sikasil N Plus sealant would be regularly

used throughout McDougall’s fabrication business on any/all construction

projects McDougall bid on throughout the United States, including potential

construction projects in Louisiana.”22



20    R. Doc. 17-2 at 2 ¶ 6.
21    Id. at 2 ¶ 7.
22    Id. at 3 ¶ 12.
                                      8
     Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 9 of 11



      Gahagan also attests that Specified Solutions advised McDougall that

Sikasil N Plus was the equivalent of Adfast Adseal 4580, was a “top of the

line” sealant, and would be an appropriate replacement for the Adfast

sealant.23 According to Gahagan, “based on the information, assurances,

promises, and guidance provided by Specified, though Dave Erwin, . . .

[plaintiff] determined that it would replace [its previously used] sealant with

the Sikasil N Plus sealant for use in its construction/fabrication

operations.”24 These sworn statements, taken together, demonstrate that

Specified Solutions made a representation, that plaintiff had justifiable

reliance, and that there was a change in position made by plaintiff to its

detriment. These attestations therefore support a finding that plaintiff can

reasonably recover under the theory of detrimental reliance from Specified

Solutions.

      Sika attaches two affidavits to its opposition to plaintiff’s motion to

remand.      These affidavits do little to contradict portions of Gahagan’s

discussed above. As relevant here, the affidavit of Chris Chambliss, a sales

representative for Sika, states that “McDougall’s only known use of Sikasil N

Plus was as a shop caulk for its own use and its own consumption in its




23    R. Doc. 17-2 at 2 ¶ 7.
24    Id. at 3 ¶ 10.
                                      9
     Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 10 of 11



manufacturing facility in Tennessee.”25 And the affidavit of David Erwin,

vice president of Specified Solutions, states that Erwin did not know plaintiff

intended to “provide panels containing Sikasil N Plus at Tulane

University.”26 At best, these statements create issues of fact. Resolving all

contested issues of fact in favor of the party opposing removal, as the Court

must, Travis, 326 F.3d at 649, the Court does not find these statements

sufficient to demonstrate that plaintiff could not reasonably recover under

its detrimental reliance claim.

      Having determined that plaintiff has a reasonable claim against

Specified Solutions on the merits, the Court turns to defendants’ only

remaining argument—that Specified Solutions is improperly joined because

the Court lacks personal jurisdiction over the party. Generally, however,

when district courts are confronted with an argument that a party is not

properly joined because the court lacks personal jurisdiction over the party,

the question of personal jurisdiction is left to the state court. See Liljeberg

v. Continental Tire The Americas, LLC, No. 2:11-cv-510, 2012 WL 602306,

at *4-5 (M.D. Ala. Feb 24, 2012) (remanding a case for lack of subject matter

jurisdiction and leaving “to the learned state court the question of personal




25    R. Doc. 30-1 at 2 ¶ 9.
26    R. Doc. 30-2 at 2 ¶ 18.
                                      10
      Case 2:20-cv-00934-SSV-DMD Document 39 Filed 06/29/20 Page 11 of 11



jurisdiction”); Thompson v. Cottrell, Inc., No. 10-124, 2010 WL 850183, at

*3 (S.D. Ill. Mar. 8, 2010) (remanding a case and rejecting an argument that

a defendant was improperly joined due to lack of personal jurisdiction

because the argument did not go to the merits of the claim); YA Global

Investments, L.P. v. McKenzie Bay International Ltd., No. 09-2107, 2010

WL 398379, at *4 (D.N.J. Jan 27, 2010) (remanding a case and rejecting an

argument that a defendant was improperly joined due to lack of personal

jurisdiction because that defendants were “not challenging the viability of

any of Plaintiff’s state law claims”). The Court therefore does not address the

issue of personal jurisdiction, and leaves that consideration for the state

court.



IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS plaintiff’s motion to

remand this matter to state court. Defendants’ motions to dismiss for lack

of personal jurisdiction are DENIED WITHOUT PREJUDICE.


                                        29th
           New Orleans, Louisiana, this _____ day of June, 2020.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE

                                      11
